Citation Nr: 0113943	
Decision Date: 05/17/01    Archive Date: 05/23/01

DOCKET NO.  00-25 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether an appeal of the denial of a claim of service 
connection for multiple disabilities was timely filed.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The veteran had active military service from May 1968 to 
October 1969 and from October 1990 to May 1991.

This appeal to the Board of Veterans' Appeals (Board) arises 
from rating actions of a regional office (RO) of the 
Department of Veterans Affairs (VA).  A letter, dated in 
April 2000, advised the veteran that a timely substantive 
appeal had not been completed with respect to a August 15, 
1996 letter notifying of a rating decision which denied 
service connection for multiple disabilities, and with 
respect to a December 14, 1998 statement of the case (SOC) 
providing reasons and bases for the adverse determinations.  
Thereafter, an SOC, issued in November 2000, addressed the 
issue of the timeliness of the appeal.

A videoconference hearing was held before the undersigned 
Member of the Board in February 2001.  A transcript of the 
hearing is of record.


FINDING OF FACT

An August 1996 RO rating decision, which denied service 
connection for multiple disabilities, was the subject of a 
substantive appeal, constructively postmarked on February 10, 
1999, a point in time within 60 days of the issuance of the 
SOC on December 14, 1998.  


CONCLUSION OF LAW

The veteran's substantive appeal was timely filed.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.200, 20.302, 
20.305 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

A letter from the RO, dated August 15, 1996, notified the 
veteran of an August 8, 1996 rating decision which awarded VA 
benefits following the adjudication of multiple issues.

In a statement received in October 1996, the veteran 
expressed dissatisfaction with the percentage awards assigned 
for various disabilities not specifically identified.

A February 1997 letter from the RO requested the veteran to 
identify the issues with which he expressed disagreement.  

An April 1997 letter from the veteran specified certain 
unfavorable determinations as to service connection with 
which he expressed disagreement; that letter was taken as his 
notice of disagreement (NOD) with the August 1996 rating 
decision.

Evidentiary development was undertaken, after which time an 
SOC was issued on December 14, 1998.

Associated with the claims file was the veteran's appeal to 
the Board of Veterans' Appeals (VA Form 9) as to the issues 
which were identified in his April 1997 NOD.  The VA Form 9, 
dated February 1, 1999, was date stamped as received by the 
RO on February 22, 1999.

A worksheet, dated February 5, 1999, signed by a district 
representative of a state service organization accompanied 
the VA Form 9.  The worksheet, which advises of the 
submission of the VA Form 9, was date stamped as received by 
the state service office of the state's division of veterans 
affairs on February 10, 1999.

A VA Form 9 in the current appeal as to timeliness was 
received in December 2000.  The veteran states that he 
prepared and signed his substantive appeal and left it with 
his county veterans service office on February 1, 1999, well 
within the 60-day time frame prescribed for filing of 
appeals.  He relates that the VA Form 9 was then sent by the 
district service office to the state service office on 
February 5, 1999; further, that the state service office date 
stamped the VA Form 9 as having been received on February 10, 
1999.  The veteran points out that the courier service, which 
transmits documents from one service office to another, does 
not utilize date stamps or postmarks.  He notes that the 
state service office is located in the VA regional office 
building, and relates that the state service office routinely 
places pertinent documents in a mailbox for daily pick-up by 
RO personnel.  He asserts that the RO must have picked up his 
VA Form 9 on February 10, 1999, but failed to date stamp it 
until well past the deadline date.  In sum, he argues that 
his VA Form 9 was effectively delivered to the RO on February 
10, 1999, a point in time before the deadline had elapsed for 
submission of his appeal.  

A videoconference hearing was held in February 2001.  In 
testimony, the veteran essentially reiterated the arguments 
he made in the above-referenced VA Form 9.  Further, he 
specifically testified that he believed that his signing and 
delivery of his VA Form 9 to a county service officer on 
February 1, 1999 constituted the timely filing of his appeal 
to the Board.

II.  Analysis

An appeal consists of a timely filed notice of disagreement 
in writing and, after a statement of the case has been 
furnished, a timely filed substantive appeal.  The notice of 
disagreement must be filed within one year of the date of 
mailing of the result of the initial review or determination.  
A substantive appeal must be filed within 60 days from the 
date the RO mails the statement of the case to the appellant 
or within the remainder of the one year period from the date 
of the notification of the determination, whichever period 
ends later.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 20.200, 20.302(a), (b) (2000).

When it is required that any written document be filed within 
a specified period of time, a response postmarked prior to 
expiration of the applicable time limit will be accepted as 
having been timely filed.  In the event that the postmark is 
not of record, the postmark date will be presumed to be five 
days prior to the date of receipt of the document by the 
Department of Veterans Affairs.  In calculating this 5-day 
period, Saturdays, Sundays and legal holidays will be 
excluded.  38 C.F.R. § 20.305(a) (2000).

In computing the time limit for filing a written document, 
the first day of the specified period will be excluded and 
the last day included.  Where the time limit would expire on 
a Saturday, Sunday, or legal holiday, the next succeeding 
workday will be included in the computation.  38 C.F.R. 
§ 20.305(b) (2000).

The veteran timely initiated his appeal by the submission of 
the NOD in April 1997.  Thereafter, a VA Form 9, the document 
required to complete his appeal, had to be received, in this 
particular case, within 60 days from the date of issuance of 
the SOC.  Here, the SOC was issued on December 14, 1998.  The 
delimiting date, then, for the submission of VA Form 9 was 
February 12, 1999.

At the outset, the Board notes that it deems the veterans 
statements and hearing testimony to be credible.  In 
testimony, the veteran stated that he delivered a VA Form 9 
to a county service officer on February 1, 1999.  Further, he 
related it was his belief that he had taken the necessary 
step to complete his appeal by delivering the VA Form 9 to 
the county service officer.

The Board believes that the veteran's delivery of the VA Form 
9 to the county service officer on February 1, 1999 can be 
viewed as essentially similar to the veteran's having 
deposited his VA Form 9 in a postbox on that date.  It was 
his expectation that the form would be forwarded, in the 
normal course of business, to the RO via the state veterans' 
service office located there.  Further, the date stamping on 
February 10, 1999 of the letter of transmittal from the 
county service representative to the state service 
representative can likewise be viewed as a "postmark" of 
the document as it was received in the state service office 
and subsequently routed to VA personnel.  Viewing the 
veteran's VA Form 9 as having been constructively postmarked 
on February 10, 1999, his substantive appeal must be regarded 
as timely filed.  

The VA historically has adjudicated claims and administered 
benefits in a paternalistic, non-adversarial setting.  Littke 
v. Derwinski, 1 Vet.App. 90, 91 (1990).  Proceedings before 
VA are ex parte in nature, and it is the obligation of VA to 
assist a claimant in developing the facts pertinent to the 
claim and to render a decision which grants every benefit 
that can be supported in law while protecting the interests 
of the Government.  38 C.F.R. §3.103(a) (2000).  In applying 
the postmark analogy to the facts of this case, the Board has 
been mindful of the doctrine of the benefit of the doubt.  38 
U.S.C.A. § 5107(b) (West 1991).  

In view of the disposition of the issue of timeliness of 
appeal, the RO should further process the appeal as to the 
underlying issues.  


ORDER

A substantive appeal having been timely filed, the appeal as 
to timeliness is granted.



		
	D. C. Spickler
	Member, Board of Veterans' Appeals



 

